Citation Nr: 0511064	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  97-28 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a left knee injury with arthritis and 
limitation of motion, currently rated 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The file indicates that the veteran claimed entitlement to 
service connection for a right knee disability and a 
psychiatric disorder, both as secondary to his service-
connected left knee.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The increased rating claims on appeal are remanded to the RO 
via the Appeals Management Center in Washington, D.C.  


REMAND

The veteran presented oral testimony before the Board in 
October 2004, in which he contended that his left knee 
disability has increased in severity since the time of his 
latest VA examination in September 2002.  The case should 
therefore be remanded so that he may be scheduled for a VA 
medical examination so that a contemporaneous assessment of 
his disability that takes into account all of his current 
symptoms may be obtained.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).

The case is hereby remanded for the following development:

1.  The veteran should be scheduled for 
a VA examination by the appropriate 
specialist to determine the current 
status and severity of his service-
connected left knee disabilities.  All 
tests deemed appropriate by the examiner 
should be conducted.  The veteran's 
claims folder should be made available 
for review by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner must specifically address the 
following findings in the examination 
report:

(a)  What is the range of 
motion of the left knee on 
flexion and extension?

(b)  Is there any functional 
loss of the left knee due to 
pain, incoordination, 
weakness, or fatigability?  
If so, can it be portrayed in 
terms of the degree of 
additional range-of-motion 
loss due to pain on use or 
during flare-ups beyond that 
which is clinically 
demonstrated?

(c)  With respect to the 
subjective complaints of 
pain, the examiner is 
requested to specifically 
comment on whether pain is 
visibly manifested on 
movement of the joints, the 
presence and degree of, or 
absence of, muscle atrophy 
attributable to the left knee 
disorder, the presence or 
absence of changes in 
condition of the skin 
indicative of disuse due to 
the left knee disorder, or 
the presence or absence of 
any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain attributable to the left 
knee disorder. 

(d)  Is there ankylosis of 
the left knee, or impairment 
of mobility that is so severe 
as to be analogous to 
ankylosis? 

(e)  Is there subluxation or 
lateral instability of the 
left knee, and if so, is it 
characterized as severe, 
moderate, or slight?

(f)  Is the semilunar 
cartilage of the left knee 
dislocated and, if so, is it 
manifested by frequent 
episodes of joint locking, 
pain, and effusion into the 
joint?

(g)  Does the left knee disorder 
involve only the joint structure, 
or does it also involve the muscles 
and nerves?

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the aforementioned action, 
the claims of entitlement to an 
increased rating in excess of 10 percent 
for residuals of a left knee injury with 
arthritis and limitation of motion, and 
entitlement to an initial rating in 
excess of 10 percent for instability of 
the left knee should be considered based 
on all evidence of record.  If the 
maximum benefit sought is not awarded 
with regard to either claim, the veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


